        Case 2:20-cr-00626-DWL Document 23 Filed 12/29/20 Page 1 of 2



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   GARY M. RESTAINO
     Arizona State Bar Number 017450
 4   CAITLIN NOEL
     Arizona State Bar Number 033812
 5   Assistant United States Attorneys
     Two Renaissance Square
 6   40 North Central Avenue, Suite 1800
     Phoenix, Arizona 85004-4408
 7   Telephone: (602) 514-7500
     Email: Gary.Restaino@usdoj.gov
 8          Caitlin.Noel@usdoj.gov
     Attorney for Plaintiff
 9
                            IN THE UNITED STATES DISTRICT COURT
10
                                  FOR THE DISTRICT OF ARIZONA
11
12    United States of America,                                  No. CR-20-00626-PHX-DWL
13                           Plaintiff,                  GOVERNMENT’S SECOND BILL OF
                                                           PARTICULARS REGARDING
14              v.                                       FORFEITURE IN THE INDICTMENT
15    Brannen Sage Mehaffey,
16                           Defendant.
17           Pursuant to Federal Rule of Criminal Procedure 32.2(a), the United States of
18   America particularly alleges that the following property is subject to forfeiture on the basis
19   of the forfeiture allegation set forth in the Indictment:
20           1. $1,000.00 United States Postal Service Money Order Serial # 26380385785; and
21           2. $1,000.00 United States Postal Service Money Order, Serial # 26753708046.
22           The United States of America continues to allege that the property listed in the First
23   Bill of Particulars (doc. 20) is subject to forfeiture as well.
24           Respectfully submitted this 29th day of December, 2020.
25                                                MICHAEL BAILEY
                                                  United States Attorney
26                                                District of Arizona
27                                                s/Gary M. Restaino
                                                  GARY M. RESTAINO
28                                                CAITLIN NOEL
                                                  Assistant United States Attorneys
       Case 2:20-cr-00626-DWL Document 23 Filed 12/29/20 Page 2 of 2




 1                                CERTIFICATE OF SERVICE
 2          I hereby certify that on this 29th day of December, 2020, I electronically transmitted
 3   the attached document to the Clerk’s Office using the CM/ECF system for filing and
 4   transmittal of a Notice of Electronic Filing to the following CM/ECF registrant: John Rood,
 5   Attorney for Defendant.
 6
 7   s/Marjorie Dieckman
     U.S. Attorney’s Office
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
